\".

TO BE PUBLISHED

Supreme Tnuri of Benfnckg

2017-SC-000098-KB

KENTUCKY BAR ASSOCIATION ' MOVANT
V. IN SUPREME COURT
DENNIS MICHAEL STUTSMAN RESPONDENT

KBA MEMBER NO. 81569
OPINION AND ORDER

Respondent, Dennis Michael Stutsman, Was admitted to the practice of
law in the Commonwealth of Kentucky on April 27 , 1987. Respondent’s
Kentucky Bar Association (“KBA”) Member Number is 81569 and his bar roster
address is 1112 Taborlake Drive, Lexington, Kentucl198 S.W.3d 583 (Ky. 2006)
(thirty-day suspension was appropriate for attorney who failed to file
responsive pleadings resulting in the dismissal of client’s case); see also
Kentucky Bar Ass’n v. Pridemore, 436 S.W.3d 526 (Ky. 2014) (imposing a thirty-
day suspension, probated for two years, on an attorney with no disciplinary
history, who failed to file a timely appeal); Kentucky Bar Ass’n v. Leadingham,
269 S.W.3d 419 (Ky. 2008) (failure to file appellate briefs warranted a thirty-

day suspension from the practice of law, probated on the completion of EPEP).

3

This Court finds additional support for the Board’s imposition of
suspension based on Respondent’s disciplinary history. On September 4,
2002, Respondent was privately admonished for similar misconduct when he
failed to timely file an appellate brief. In that disciplinary proceeding,
Respondent was also found guilty for lack of diligence and failure to keep his
client reasonably informed.

On February 23, 2016, this Court imposed further discipline upon
Respondent in Stutsman v. Kentucky Bar Ass’n, 184 S.W.3d 560 (Ky. 2006).
The disciplinary action was based on a contempt order_issued by the Kentucky
Court of Appeals for Respondent’s failure to timely file a brief in three separate
cases. Id. The Court of Appeals also referenced six other cases in which
Respondent disregarded deadlines and failed to file responses to show cause
orders. Id. This Court issued a public reprimand for Respondent’s failure to
diligently represent his clients and expedite their cases, and for disobediently
ignoring the Court'of _Appeals’ orders. Id. at 561.

Having reviewed the record, analogous case law, and Respondent’s
disciplinary history, we hereby adopt the Board’s Findings of Fact, Conclusions
of Law, and Recommendation pursuant to SCR 3.370(9).

ACCORDINGLY, IT IS ORDERED THAT: v

. Respondent, Dennis Michael Stutsman, KBA Member Number 81569, is found
guilty of violating SCR 3.130-1.3, SCR 3.130-3.4(c), and 3.130-8.1(b);

. Respondent is suspended from the practice of law in the Commonwealth of

Kentucky for a period of thirty (30) days;

4

. Respondent may not be reinstated to the practice of law until he completes the

Ethics and Professionalism Enhancement Program;

. Respondent is also hereby referred to the Kentucky Lawyer Assistance Program
for an evaluation; and

. Pursuant to SCR 3.450, Respondent is directed to pay all costs associated with
this disciplinary proceeding, in the amount of $178.95 for which execution may
issue from this Court upon finality of _this Order.

All sitting. All concur.

ENTERED: Apri127, 2017. §§ 2 :Z
E

 

dI-rf'EF JUsTIc